Citation Nr: 0912950	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  03-02 900A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
spondylolisthesis at L5-S1, status post laminectomy and 
fusion.


REPRESENTATION

Veteran represented by:  Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1945 to 
September 1948, from March 1950 to December 1953, and from 
April 1956 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The Veteran relocated and the Denver, 
Colorado RO is currently handling the appeal. 

The Veteran testified in support of his claim at a hearing 
held at the RO in May 2003, before a Decision Review Officer.  
In June 2005, the Board remanded the claim for a hearing 
before a Veterans Law Judge.  In April 2006, the Veteran 
withdrew his request for a hearing.  

In June 2006, January 2008, and July 2008, the Board again 
remanded the claim to the RO, for additional evidentiary and 
due process development.  


FINDING OF FACT

The Veteran's spondylolisthesis at L5-S1, status post 
laminectomy and fusion is manifested by chronic low back 
pain, moderate limitation of motion (at worst, forward 
flexion was to 50 degrees, extension to 0 degrees, and 
lateral flexion to 10 degrees, and rotation to 10 degrees), 
and X-ray findings of degenerative disc and joint disease; 
there is no objective evidence to demonstrate that the 
lumbosacral spine disability is productive of severe 
impairment, that there are incapacitating episodes having a 
total duration of at least four weeks during a 12-month 
period, or that there is actual, chronic neurologic deficit 
affecting the lower extremities.  




CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
spondylolisthesis at L5-S1, status post laminectomy and 
fusion, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 
5292, 5295 (effective prior to September 26, 2003), 
Diagnostic Code 5293 (effective prior to and on September 23, 
2002), and Diagnostic Codes 5237, 5242, 5243 (effective on 
September 26, 2003); 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In this case, the RO provided pre- and post- adjudication 
VCAA notice by letters, dated in March 2002, March 2003, 
March 2006, July 2006, September 2006, January 2008, and 
August 2008.  The Veteran was notified of the type of 
evidence needed to substantiate the claim for increase, 
namely, evidence indicating an increase in severity of the 
service-connected disability and the effect that worsening 
has on the claimant's employment and daily life.  The notice 
included the provisions for the effective date of a claim and 
for the degree of disability assignable.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006)(notice of the elements of the claim); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, including general notice of the criteria of 
the Diagnostic Code under which the claimant is rated).  

To the extent that VCAA notice in March 2003, March 2006, 
July 2006, September 2006, January 2008, and August 2008 was 
sent after the initial adjudication of the claim in April 
2002, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  
The procedural defect was cured in view of the fact that 
after the RO provided content-complying VCAA notice, the 
claim was readjudicated, as evidenced by the supplemental 
statement of the case, dated in December 2008.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).  

As for the omission of the general notice of the "old" 
criteria of the Diagnostic Code under which the Veteran was 
rated, prior to the changes in the regulations effectuated in 
September 2002 and September 2003, at this stage of the 
appeal, when the Veteran already has notice of the rating 
criteria as provided in the statement of the case in January 
2003, a reasonable person could be expected to understand 
from the notice what the criteria were for rating the 
disability, and further notice of the exact same information 
would not aid in substantiating the claim.  For this reason 
the content error did not affect the essential fairness of 
the adjudication, rebutting the presumption of prejudicial 
error.  Sanders v. Nicholson, 487 F.3d 881, 888-90 (2007). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran was afforded the 
opportunity for a hearing at the RO before a local hearing 
officer in May 2003.  The RO obtained his VA records.  The 
Veteran has not identified any additionally available 
evidence, such as private medical records, for the RO to 
obtain on his behalf in consideration of his appeal.  

VA has conducted the necessary medical inquiry in an effort 
to substantiate the higher rating claim.  38 U.S.C.A.§ 
5103A(d).  The Veteran was afforded a VA examinations in June 
2002, July 2003, November 2005, April 2007, and February 
2008, specifically to evaluate the nature and severity of the 
lumbosacral spine disability.  While the Veteran was notified 
in September 2008 that he would be scheduled for another VA 
examination, pursuant to a directive in a Board remand, he 
declined to appear for another VA examination, as asserted in 
his statements of August 2008 and December 2008.  

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.  

II.  Merits of the Claim

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1  

The service-connected spondylolisthesis at L5-S1, status post 
laminectomy and fusion, is currently rated as 20 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(effective September 26, 2003).  

The Veteran filed his claim for a higher rating in June 2001, 
and during the period considered in his appeal, the 
regulations pertaining to evaluating disabilities of the 
spine were revised, effective September 23, 2002 and again 
effective on September 26, 2003.  When the rating criteria 
are amended during the course of the appeal, the Board 
considers both the old and the current schedular criteria 
because, should an increased rating be warranted under the 
revised criteria, that award may not be made effective before 
the effective date of the change.  VAOPGCPREC 3-2000.

In this case, the pertinent medical evidence consists of VA 
examinations conducted in June 2002, July 2003, November 
2005, April 2007, and February 2008, as well as VA outpatient 
treatment records.  

Criteria effective prior to September 23, 2002

Under the "old" rating criteria for 38 C.F.R. § 4.71a, 
Diagnostic Code 5010, arthritis due to trauma established by 
X-ray findings is rated as degenerative arthritis on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, for evaluating 
limitation of motion of the lumbar spine, the criteria for 
the next higher rating, 40 percent, requires severe 
limitation of motion.

The medical evidence does not show that the Veteran's 
lumbosacral spine is more than moderately limited in motion.  
For example, at the time of a VA examination in June 2002, 
the range of motion of the lumbar spine was as follows:  70 
degrees of forward flexion, 18 degrees of extension, 30 
degrees of lateral flexion, and 28 degrees of rotation.  At 
the time a VA examination in July 2003, the range of motion 
of the lumbar spine was as follows:  80 degrees of forward 
flexion, 20 degrees of extension, 20 degrees of lateral 
flexion, and 20 degrees of rotation.  At the time a VA 
examination in November 2005, the range of motion of the 
lumbar spine was as follows:  50 degrees of forward flexion, 
20 degrees of extension, 30 degrees of lateral flexion, and 
30 degrees of rotation.  At the time a VA examination in 
April 2007, the range of motion of the lumbar spine was as 
follows:  70 degrees of forward flexion, 0 degrees of 
extension, 10 degrees of lateral flexion, and 10 degrees of 
rotation.  At the time a VA examination in February 2008, the 
range of motion of the lumbar spine was as follows:  90 
degrees of forward flexion, 30 degrees of extension, 30 
degrees of lateral flexion, and 30 degrees of rotation.  VA 
outpatient records do not reflect severe limitation of motion 
of the lumbar spine.  Thus, the evidence most consistently 
shows that the Veteran's lumbar spine is moderately limited 
in motion.  Accordingly, the criteria for a rating higher 
than 20 percent under Diagnostic Code 5292 are not satisfied.

In furnishing range of motion findings, consideration was 
given to increased pain with motion.  Some of the VA 
examiners offered comments in that regard.  For example, the 
examiner in June 2002 stated that the spine was mostly 
painful on extension and that the additional limitation of 
motion due to pain was 5 percent to 10 percent.  The examiner 
in June 2003 indicated that there was low back pain at the 
extremes of all ranges of motion, which he performed in 
quick, easy synchronous fashion, and that there additional 
limited motion of the spine function was not expected as 
there were no flare-ups.  The examiner in November 2005 noted 
pain during all range of motions and indicated that there was 
additional limitation of motion on repetitive use due to pain 
on flexion.  The examiner in April 2007 noted pain on active 
motion and repetitive use but no additional loss of motion on 
repetitive use.  The examiner in February 2008 indicated pain 
on motion as the Veteran flexed from 60 degrees to 90 degrees 
and rotated and laterally bent from 20 degrees to 30 degrees, 
and repeated and resisted motion did not further limit range 
of motion or function.  

Thus, while overall there was additional functional 
impairment shown due to pain on motion, which at times was 
manifested by further limitation of motion of the lumbar 
spine, the estimates or findings of such impairment were not 
more than moderate in degree.  Throughout the period of the 
appeal, the Board finds that overall there is no objective 
evidence to show that pain on use or during flare-ups results 
in additional functional limitation to the extent that the 
lumbar spine is severely limited in motion under Diagnostic 
Code 5292.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Under the "old" rating criteria for rating intervertebral 
disc syndrome, the criteria for the next higher rating, 40 
percent, are evidence of severe recurring attacks with 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.  The objective evidence does not show that the Veteran 
meets these criteria for the period covered in this appeal.  

At the time of the June 2002 VA examination, the Veteran 
claimed that he sometimes felt pain going down to the right 
leg involving the right sciatic nerve, but there were no 
objective findings to substantiate this.  At the time of the 
July 2003 VA examination, the neurologic evaluation was 
normal, as deep tendon reflexes at the knees and ankles were 
equal and 2+, straight leg raising was accomplished to 90 
degrees without pain complaint, there was no evident atrophy 
in the lower extremity musculature, sensations in the lower 
extremities were normal, and there was no demonstrable muscle 
weakness in the lower extremities.  At the time of the 
November 2005 VA examination, the motor examination was 
normal in the lower extremities, as was the muscle tone.  
Sensory examination was also normal in the lower extremities.  
Reflex examination showed that knee and ankle jerks were 1 in 
both lower extremities.  At the time of the April 2007 VA 
examination, motor  evaluation indicated slight impairment in 
left lower extremity strength and more moderate impairment in 
right lower extremity strength, but there was normal muscle 
tone and no muscle atrophy.  Sensory evaluation was normal 
for light touch, position sense, and vibration in the right 
lower extremity, but impaired with pinprick in both lower 
extremities and vibration in the left lower extremity.  
Reflex evaluation showed that knee jerks were normal, as was 
plantar flexion in both lower extremities, but ankle jerks 
were absent.  In a summary of problems, the examiner noted 
right ankle weakness and radiculopathy.  At the time of the 
February 2008 VA examination, the neurologic evaluation was 
normal.  Sensation was normal to pin and light touch 
throughout the lower extremities.  All motor groups of the 
lower extremities were normal in power, bulk, and tone.  
Reflexes were normal and equal at the knees and normal for 
his age at the ankles, that is, diminished equally but 
present.  Straight leg raising was negative bilaterally to 90 
degrees.  

VA outpatient records show neurologic findings that are 
consistent with those of the VA examination reports.  In 
November 2003, the Veteran complained of pain radiating down 
the right leg.  There was a negative straight leg raising 
sign and sciatica was noted in the assessment.  In December 
2003, he requested an increase in pain medication, and the 
assessment referred to pain in the right hip and shoulders, 
not the low back. 

In the Board's judgment, the foregoing findings, particularly 
in the absence of severe recurring attacks with intermittent 
relief, do not show that the Veteran's lumbosacral spine 
disability more nearly approximates or equates to severe 
intervertebral disc syndrome to warrant a rating higher than 
20 percent under Diagnostic Code 5293, even considering pain 
on movement, pain on use, or pain during flare-ups.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Other applicable rating criteria effective prior to September 
2002 consist of 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002), for evaluating lumbosacral strain.  Under this code, 
the criteria for the next higher rating, 40 percent, are 
severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).

As noted previously, the record shows that the Veteran's 
lumbar spine is limited in motion, but not to the degree 
contemplated under Code 5295 for a 40 percent rating.  
Further, with normal posture noted on most VA examinations, 
there was no showing of listing of the whole spine to the 
opposite side.  Further, while X-rays of the lower spine 
confirm degenerative joint changes, there is no consistent 
objective evidence of abnormal mobility on forced motion due 
to low back disability (except on VA examination in April 
2007, which indicated that there was muscle spasm, localized 
tenderness, or guarding severe enough to be responsible for 
abnormal gait).  There was also no finding of a positive 
Goldthwait's sign.  Thus, the findings do not more nearly 
approximate or equate to severe low back strain to warrant a 
rating higher than 20 percent under Diagnostic Code 5295, 
even considering pain on movement, pain on use, or pain 
during flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

In short, the Veteran's lumbosacral spine disability does not 
meet the criteria in effect prior to September 23, 2002, for 
a rating in excess of 20 percent.

Criteria effective on September 23, 2002

The criteria for rating limitation of motion of the lumbar 
spine and lumbosacral strain, as in effect prior to September 
23, 2002, remained the same, despite other revisions to the 
rating criteria that were made effective on September 23, 
2002.

The criteria for rating intervertebral disc syndrome were 
revised, effective on September 23, 2002.  Under the revised 
criteria, intervertebral disc syndrome is to be rated based 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 the 
separate ratings for chronic orthopedic and neurologic 
manifestations, whichever method results in the higher 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  

Intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months warrants a 20 percent rating.  
Intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a 40 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 
23, 2002).

For purposes of a rating under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

With respect to the revised rating criteria, relevant VA 
medical records do not show that a physician has prescribed 
the Veteran bed rest for his lumbosacral spine disability at 
any time since the effective date of the revised criteria, 
and the Veteran has not claimed such.  

In considering whether a higher rating would result after 
combining the separate evaluations of the chronic orthopedic 
and neurologic manifestations of the Veteran's lumbosacral 
spine disability, the Board concludes that a higher rating 
would not result.  As previously discussed, the Veteran's 
chronic orthopedic manifestations are no more than 20 percent 
disabling under Diagnostic Codes 5292, 5295, 5003, and 5010.  
It is noted that any pain localized to the lower spine region 
has already been evaluated under chronic orthopedic 
manifestations, and to separately rate back pain as a 
neurologic manifestation would violate the rule against 
pyramiding.  See 38 C.F.R. § 4.14.

In regard to chronic neurologic manifestations of the lower 
back disability, the medical evidence does not show that the 
Veteran has such deficits that could be characterized as 
being present constantly, or nearly so.  With the exception 
of the findings on the April 2007 VA examination, the 
neurologic evaluation at the time of VA examinations were 
typically normal including on the most recent examination in 
February 2008.  
 
The evaluation criteria for neurologic impairment are as 
follows.  In regard to peripheral nerve (sciatic nerve) 
injuries, a 10 percent evaluation requires mild incomplete 
paralysis.  The next higher rating, 20 percent, requires 
moderate incomplete paralysis.  38 C.F.R. §§ 4.123, 4.124, 
4.124a, Diagnostic Codes 8520.  It is noted that the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  The ratings for the peripheral 
nerves are for unilateral involvement; when bilateral the 
rating should include the application of the bilateral 
factor.  38 C.F.R. § 4.124a.

For such other nerves as the external popliteal nerve (common 
peroneal), internal popliteal nerve (tibial), and anterior 
crural nerve (femoral), incomplete paralysis warrants a 10 
percent rating when mild, 20 percent rating when moderate, 
and 30 percent rating when severe.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8521, 8524, 8526.  The posterior tibial 
nerve is evaluated as 10 percent disabling for either mild or 
moderate incomplete paralysis, and as 20 percent disabling 
for severe incomplete paralysis.  38 C.F.R. § 4.124a, 
Diagnostic Code 8525.  Moderate incomplete paralysis is 
required for a compensable (10 percent) rating for the 
musculocutaneous nerve (superficial peroneal) and anterior 
tibial nerve (deep peroneal).  38 C.F.R. § 4.124a, Diagnostic 
Codes 8522, 8523.  Severe to complete paralysis is required 
for a compensable (10 percent) rating for the internal 
saphenous nerve, obturator nerve, external cutaneous nerve of 
the thigh, and ilio-inguinal nerve.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8527, 8528, 8529, 8530.

In this case, as discussed previously, the VA medical 
evidence, with the exception of findings in November 2003 and 
in April 2007 that represent an anomaly as they were rather 
inconsistent with the findings on both prior and subsequent 
examinations, shows that the Veteran has not demonstrated 
chronic neurologic deficits in his lower extremities, which 
more often than not disclosed no evidence of radiculopathy.  
For example, the VA examiner in November 2003 concluded that 
the Veteran had persistent complaints of back and leg pain 
but was without neurologic and mechanical deficit.  On the 
most recent VA examination in February 2008, the diagnosis 
indicated that there was no radiculopathy.  

In consideration of these findings, it is the Board's 
judgment that the Veteran does not manifest chronic 
neurologic deficiencies.  Accordingly, the objective medical 
evidence does not support a higher rating on account of 
neurologic manifestations, when combined (see 38 C.F.R. § 
4.25) with orthopedic manifestations, under the revised 
version of Diagnostic Code 5293 effective on September 23, 
2002.

Criteria effective on September 26, 2003

The revised criteria effective on September 26, 2003 are for 
application with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a, the General Rating Formula for Diseases and Injuries 
of the Spine.

Effective September 26, 2003, the criteria for rating 
lumbosacral strain were revised.  Under the revised or 
current version, the criteria for the next higher rating, 40 
percent, are forward flexion of the thoracolumbar spine to 30 
degrees or less; or where there is favorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5237 (lumbosacral strain) and 5242 (degenerative 
arthritis of the spine (effective September 26, 2003).

The revised or current criteria under the General Rating 
Formula for Diseases and Injuries of the Spine provide that 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Ankylosis is a condition 
in which the entire thoracolumbar spine is fixed in flexion 
or extension.

The record, as discussed previously, shows that the Veteran 
has more than 30 degrees of forward flexion, and there is no 
ankylosis of the thoracolumbar spine, even when considering 
pain on movement, pain on use, or pain during flare-ups.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Therefore, a higher rating is not warranted under 
Code 5237 or Code 5242.

The General Rating Formula for Diseases and Injuries of the 
Spine also provides that any associated objective neurologic 
abnormalities are evaluated separately under an appropriate 
diagnostic code.  The criteria for rating peripheral nerve 
injuries have been provided in the section above, and as 
previously discussed the Board finds that an assignment of a 
separate rating for the neurologic deficits in each lower 
extremity associated with the service-connected lumbar spine 
disability is not in order.

Effective September 26, 2003, intervertebral disc syndrome is 
rated under either the General Rating Formula for Diseases 
and Injuries of the Spine or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher rating.

The old rating criteria, as applied to the facts of this 
case, have been discussed and considered.  The revised or 
current rating formula consists essentially of the criteria 
for rating intervertebral disc syndrome that were revised 
effective on September 23, 2002, and considered.  As 
previously discussed and considered, the medical evidence of 
record does not contain objective findings of incapacitating 
episodes having a total duration of at least four weeks 
during the past twelve months since the effective date of the 
regulatory revisions pertaining to intervertebral disc 
syndrome.  Therefore, a higher rating is not warranted under 
the revised or current Diagnostic Code 5243, as it pertains 
to incapacitating episodes.

In sum, application of the revised or current criteria, 
effective from September 26, 2003, would not result in higher 
ratings for the Veteran's lumbosacral spine disability.  

In conclusion, for the reasons expressed, the preponderance 
of the evidence is against the Veteran's claim for a higher 
rating for spondylolisthesis at L5-S1, status post 
laminectomy and fusion, under the old rating criteria 
effective prior to September 23, 2002 and under the rating 
criteria revised effective in September 23, 2002 and 
September 26, 2003, and to such extent the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for such a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the Veteran's disability level and symptomatology, then the 
Veteran's disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is, 
therefore, adequate, and referral for an extraschedular 
rating is not required.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, comparing the Veteran's current disability 
level and symptomatology to the Rating Schedule, the degree 
of disability is contemplated by the Rating Schedule and the 
assigned schedular rating is, therefore, adequate, and no 
referral for an extraschedular rating is required under 38 
C.F.R. § 3.321(b)(1).


ORDER

A rating in excess of 20 percent for the Veteran's 
spondylolisthesis at L5-S1, status post laminectomy and 
fusion, is denied.



____________________________________________
Debbie A. Riffe
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


